 

Case 4:20-cv-00441 Document 28 Filed on 08/19/20 in TXSD Page 1 of 2

Anited States Court of Appeals
United States Courts for the SF ith Circuit

Southern District of Texas
FILED Certified order issued Aug 19,2020 -

August 19, 2020

 

Sele W. Canes
No. 20-20363 Clerk, U:S. Court of Appeals, Fifth Circuit
David J. Bradley, Clerk of Court an

SENHICA KLEE,

Plaintiff—Appellant,
versus

WILLIAM MARSH RICE UNIVERSITY,

Defendant— Appellee.

 

Appeals from the United States District Court
for the Southern District of Texas
USDC No. 4:20-CV-441

 

CLERK’S OFFICE:
Under FED. R. App. P. 42(B), the appeal is dismissed as of August
19, 2020, pursuant to appellant's motion.

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

Shawn D. Henderson, Deputy Clerk
ENTERED AT THE DIRECTION OF THE COURT

 
Case 4:20-cv-00441 Document 28 Filed on 08/19/20 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

August 19, 2020

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 20-20363 Senhica Klee v. William Marsh Rice
University
USDC No. 4:20-CV-441

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

By:
Shawn D. Henderson, Deputy Clerk
504-310-7668

 

cc W/fencl:
Mr. Michael W. Kerensky
Mr. Scott David Schneider

 
